DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/01/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending (claim set as filed on 03/11/2021).

Priority
	This application is a 371 of PCT/CN2017/113139 filed on 11/27/2017 which has a foreign application CN 201710373849.7 filed on 05/24/2017.

Withdrawal of Rejections
The response and amendments filed on 03/11/2021 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112, Indefinite
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Base claim 1 was amended to recite the transitional phrase of “comprises essentially of” and therefore, is rejected as being indefinite because it is unclear as to what elements or steps may or may not be included/excluded from the claimed invention. In other words, the transitional phrase of “comprises essentially of” is not one of the standard transitional phrases as set forth by MPEP 2111.03 of “comprising”, “consisting essentially of” and “consisting of” which define the scope of a claim with respect to what un-recited additional components or steps, if any, are excluded from the scope of the claim. Appropriate clarification is requested. For the purposes of compact prosecution and prior examination, the transitional phrase of “comprises essentially of” 
Claims 2-10 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara (US 2013/0059345 A1) in view of Zhou (Lignosulfonate to Enhance Enzymatic Saccharification of Lignocelluloses, 2013). 
Kurihara’s general disclosure relates to a method for producing a sugar liquid from cellulose and an apparatus for the method (see abstract & ¶ [0002]).  
Regarding claim 1, Kurihara teaches	 a method of hydrolysis of cellulose uses a filamentous fungus-derived cellulase as a carbohydrase and includes adding the carbohydrase to cellulose to perform primary hydrolysis and then subjecting the primary hydrolysate to solid-liquid separation into a primary sugar liquid and solids; adding water to the solids and performing secondary hydrolysis, followed by subjecting the secondary hydrolysate to solid-liquid separation into a secondary sugar liquid and a residue; and filtering the primary sugar liquid and/or secondary sugar liquid through an ultrafiltration membrane, and recovering the carbohydrase from the feed side and recovering a sugar solution from the permeate side (see ¶ [0008]-[0026], [0212]). Kurihara discloses sodium acetate buffer (pH 5.0) was added at 100 mM, 
Regarding claim 2, Kurihara teaches the secondary hydrolysis may be performed in the presence of a surfactant, and the surfactant is preferably a nonionic surfactant but may include a cationic surfactant, anionic surfactant or amphoteric surfactant (see ¶ [0117]-[0127], [0220]: which teaches introducing cationic and anionic organic solvents via a chemical reaction). 
Regarding claim 6 pertaining the pH, Kurihara discloses that “the pH during the primary hydrolysis is preferably within the range of 4.0 to 5.5. In cases where Trichoderma derived cellulase is used as the filamentous fungus-derived cellulase, the optimum reaction pH is 5.0, but, especially in the case of primary hydrolysis, the pH changes during the hydrolysis. Therefore, it is preferred to perform the hydrolysis while maintaining a constant pH using an acid or alkali (see ¶ [0106], [0114]). For the adjustment of the pH, a common acid such as sulfuric acid or hydrochloric acid may be used, and the acid is not restricted (see ¶ [0121]). 
Regarding claim 7 pertaining to the solid-liquid separation, Kurihara teaches subjecting the secondary hydrolysate to solid-liquid separation into a secondary sugar liquid and a residue; and filtering the primary sugar liquid and/or secondary sugar liquid through an ultrafiltration membrane (see ¶ [0006], [0008]). Examples of the method of solid-liquid separation include centrifugation and press filtration and recovering the solids by press filtration is preferred (see ¶ [0107]). 
Regarding claim 8 pertaining to the lignocellulose, Kurihara discloses large amounts of celluloses are contained in herbaceous biomasses such as bagasse, switchgrass, napier grass, Erianthus, corn stover, rice straw and wheat straw; and woody biomasses such as trees and waste 
Regarding claim 9 pertaining to the buffer, Kurihara teaches sodium acetate buffer (pH 5.0) was added at 100 mM, followed by allowing the resulting mixture to react at 50°C for 24 hours (see ¶ [0172]-[0175], [0187]).  
However, Kurihara does not teach: a pH-responsive lignin amphoteric surfactant (claims 1-5’s limitations pertaining to the characteristics of the surfactant). 
Zhou’s general disclosure relates to the investigation of lignosulfonate (LS) on enzymatic saccharification of lignocelluloses and further discloses the results suggest that LS acts as a surfactant to enhance pure cellulose saccharification. When LS is applied to lignocelluloses, it acts as a surfactant to block bound lignin from binding cellulase nonproductively leading to enhanced saccharification (see abstract). Zhou discloses that the enhancement effects of nonionic and amphoteric surfactants are well-known and further discloses that “LS, an ionic surfactant, contains both hydrophobic phenylpropanoid units and hydrophilic groups (sulfonic, phenolic hydroxyl, and carboxylic acid groups) (see page 8464: Introduction). Zhou concludes that “it is postulated that LS with low affinity to cellulase due to its hydrophilic surface acts as a surfactant to block bound lignin on lignocellulose that is hydrophobic and has a high affinity to cellulase, which resulted in reduced nonproductive binding of cellulase and enhanced enzymatic saccharification of lignocelluloses” (see page 8468: Conclusion). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to employ or substitute a pH-responsive lignin amphoteric surfactant such as taught by Zhou in the method of Kurihara. The ordinary artisan would have been motivated to 
Furthermore, regarding claims 5 and 9-10 pertaining to the amount ratio or concentration of the surfactant, cellulase, or buffer, the MPEP at 2144.05 (II) states:
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Thus, if not expressly taught by the references, based upon the overall objective provided by the references with respect maximizing efficiency of the saccharification process, the adjustments of particular conventional working conditions (e.g., pH, temperature, or concentrations) are deemed a matter of judicious selection and routine optimization which is within the purview of the skill artisan. For example, the disclosure of Kurihara establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that pH, temperature, and concentration are result effective variables dependent upon the specific type of lignocellulose biomass, cellulase enzyme, and surfactant that is utilized in the process (see Kurihara at ¶ [0103]-[0119] prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 (II)).
	 
Examiner’s Response to Arguments
Applicant’s arguments filed on 03/11/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
	In response to Applicant’s argument (addressing page 4 of the remarks) that “In contrast, claim 1 recites adjusting the pH of the enzymolysed liquid to precipitate the pH-responsive lignin amphoteric surfactant and the cellulase. The Applicant submits that, the pH adjustment of Kurihara would not lead to precipitation of cellulase”, this argument is not persuasive because it is first noted that claim 1 broadly recites “adjusting a pH” and it does not specify the pH range nor the amount of precipitation of cellulase. Therefore, since the prior art teaches a pH adjustment to result in a precipitation of cellulase even in minute amounts, then it would read on the broad claim. 
In response to Applicant’s argument (addressing page 5 of the remarks) that “Further, it is not reasonable to recover enzyme during a hydrolysis reaction because catalysis reaction and recovery of catalyst should not be done at the same time”, this argument is not persuasive because, as noted above, the broad claim recite precipitation of the cellulase but does not specify an amount and thus, any a precipitation of cellulase even in minute amounts, then it would read 
In response to Applicant’s argument (addressing page 5 of the remarks) that the precipitation of enzyme in Kurihara “will not work because the cellulase in claim 1 is that pH is adjusted to a range out of the isoelectric point range of the pH-responsive lignin amphoteric surfactant, so that the surfactant precipitates”, this argument is not persuasive because, as noted above, claim 1 broadly or generically recites “adjusting a pH” but does not specify the precise pH range and therefore, any pH adjustment would lead to precipitation. However, note that Kurihara discloses that “the pH during the secondary hydrolysis is preferably within the range of 6.0 to 8.0” (see ¶ [0114]) which overlaps with the narrower pH range as seen in claim 6. Therefore, it is maintained that the proposed prior art combination would still lead to precipitation of the cellulase enzyme. 
In response to Applicant’s argument (addressing pages 5-6 of the remarks) that “It is well known that nonionic surfactant does not respond to pH change, and Kurihara teaches away from claim 1 because the preferred embodiment thereof cannot precipitate cellulase by pH adjustment. Therefore, although Kurihara is directed to both adjustment of pH and recovery of cellulase, nothing indicates that the two may be done in one single step”, this argument is not persuasive because the MPEP 2123 (II) states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”. In other words, although Kurihara 
In response to Applicant’s argument (addressing page 6 of the remarks) that “one having ordinary skill in the art does not know how to precipitate cellulase by precipitating LS at first through pH adjustment. Therefore, in the combination of Zhou and Kurihara, LS would only be used to enhance saccharification during the second hydrolysis reaction of Kurihara as taught by Zhou, but not to precipitate cellulase”, this argument is not persuasive because Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious (see MPEP 2145 (II)). The proposed combination of the Kurihara and Zhou disclosures meet the steps of the claimed process. Hence, the precipitation is a natural feature of the process and considering the pH adjustment is a routine practiced for optimizing the hydrolysis and saccharification. Further characterization of what occurs in a known method does not impart patentability because the outcome of the method is the same. As reiterated from the prior office action, Kurihara teaches “On the other hand, in the secondary hydrolysis, since the main purpose is recovery of the adsorbed enzyme, the reaction is preferably carried out at a pH within the range of 6.0 to 8.0, in which the recovery efficiency of the adsorbed enzyme is high” (see Kurihara at ¶ [0114]). 
The examination guidelines for determining obviousness under 35 U.S.C. 103 requires “determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious” (see MPEP 2141.02 (I)). The primary reference 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653